                Case: 1:19-mc-00237 Document #: 1 Filed: 04/10/19 Page 1 of 11 PageID #:1

 AO 106 GEV 4/10) Affrdavit for Search Warrant                                        AUSA G    DHd      t"J        rsr#eoE;bo

                               UNITED STATES DISTRICT COURT                  (]
                        NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISIOftPR 1                                          2O]9

                                                                                                            ll:l:ry l. Schenkier
                                                                                              Magistrate J-'ri,l:
In the Matter of the Search           of:                           Case Number:              United Si.itu$ lJi:'i:i'ict Court
the USPS Priority Mail package bearing tracking
                                                                                      1#ffi$mS                           *et
number 9505 5162 47739098 3036 08, further
described in Attachment A                                                                                           ?
                APPLICATION AND AFFIDAVIT FOR A SEARCH WARRANT

        I, Vincent Humphrey, a Posta1 Inspector of the U.S. Postal Inspection Service, request a search warrant and
state under penalty of perjury that I have reason to believe that in the following package:
                                                     See   Attachrnent A
located in the Northern District of Il]inois, there is now concealed:
                                                     See   Attachment B
        The basis for the search under Fed. R. Crim. P. 41(c) is evidence, instrumentalities, and contraband.
        The search is related to a violation of:
 Code Section                                                    Offen se   Description
 Title 21, United States Code, Section 8a3(b)                    Narcotics


        The application is based on these facts:
                                                   See   Attached Affrdavit,
        Continued on the attached sheet.




                                                              VINCENT HUMPHREY. Postal Inspector. U.S. Postai
                                                              Inspection Service
                                                                                   Printed name arud title

Sworn to before me and signed in my presence.


 Date: Anril 10- 2019


 City and State: Chicago. Illinois                                 SIDNEY I. SCHENKIER. U.S. Maqistrate Judse
                                                                                Priruted name and title
       Case: 1:19-mc-00237 Document #: 1 Filed: 04/10/19 Page 2 of 11 PageID #:2




UNITED STATES DISTRICT COURT                     )
                                                 )
NORTHERN DISTRICT OF ILLINOIS                    )

                                       AFFIDAVIT

        I, Vincent Humphrey, being duly sworn, state as follows:

        1.     I am a Postal   Inspector with the U.S. Postal Inspection Service.   I have
been so employed since approximately February 201"7.

        2.    As part of my duties as a USPIS Postal Inspector, I investigate criminal

violations of the federal laws relating to the mails and to controlled substances.

        3.     This affidavit is made in support of an application for a warrant to

search the USPS Priority Mail Parcel      with Tracking Number 9505 5162 4773 9098

3036 08 described further      in Attachment A (the "subject Parcel"), for     evidence,

instrumentalities, and contraband described further in Attachment B, concerning

narcotics offenses, in violation of Title 21, United States Code, Section 843&).

        4.    The statements in this affidavit are based on my personal knowledge,

and on information    I have received from other law enforcement personnel and from
persons with knowledge regarding relevant facts. Because this affidavit is being

submitted for the limited purpose of securing a search warrant,     I have not included
each and every fact known to me concerning this investigation.     I have set forth facts

that   I believe are sufficient to establish   probable cause to believe that evidence,

instrumentalities, and contraband of violations of Title 21, United States          Code,

Section 843(b), are located within the Subject Parcel.
     Case: 1:19-mc-00237 Document #: 1 Filed: 04/10/19 Page 3 of 11 PageID #:3




I.    FACTS SUPPORTING PROBABLE CAUSE TO SEARCH THE
      SUBJECT PARCEL

      5.      On April 10, 20L9,law enforcement inspected the Subject Parcel at

USPS Chicago Bulk Mail Center          in Forest Park, Illinois. The Subject Parcel was

mailed on April 8, 2019, from Laguna Beach, Californra,92652           a:nd   is addressed to

"Daunyelle Thompson, 25004 S Clare Cir, Manhattan,             IL   60442,"   with a return

address of "Emmaunel Thompson, 210 Fern               st Laguna Beach, CA 92651."        The

Subject Parcel bears $58.05 in postage, measures approximately 20 inches by               14

inches by 10 inches, and weighs approximately 18 pounds and 7.8 bunces.

      6.      Law enforcement observed characteristics about the Subject Parcel

that, in my training and experience, can be consistent with parcels containing              a


controlled substance.

      7   -   Law enforcement ran the sender and recipient names and addresses on

the Subject Parcel through a law enforcement database. According to the database,

the purported return address exists, but the purported sender is not associated with

the listed address. In addition, there is a "Daunelle Thompson" associated with the

recipient address, but   it   is spelled as "Daunyelle Thompson" on the Subject Parcel.

Based on my training and experience, fi.ctitious sender          or recipient names can

indicate that the sender or recipient does not want to be associated with the parcel.

      8.      Each of the characteristics      I   describe above can be consistent with

parcels that do not contain contraband. Based on an officer's training and experience,




                                              2
     Case: 1:19-mc-00237 Document #: 1 Filed: 04/10/19 Page 4 of 11 PageID #:4




however, the combination of these characteristics led the offi.cer to investigate further

by calling in a narcotics dog to perform further examination of the Subject Parcel.

       9.     On April L0, 20L9, law enforcement arranged for a United States

Customs and Border Protection Canine Officer and his canine partner, "Hannah," to

meet   with an officer and examine the Subject Parcel. According to the            Canine

Officer, Hannah     is    certifi.ed annually   by United States Customs and Border
Protection as a narcotics dog. Hannah was most recently re-certified on September        6,

2018. Hannah is trained to sniff buildings, vehicles, envelopes, and wrapped parcels

to detect the odors of heroin, cocaine, marijuana, hash, methamphetamine, ecstasy,

and other controlled substances that could be contained inside. Hannah is also

trained to indicate the presence of such substances or their scents by alerting to the

item he is sniffing. In addition, according to USPIS records, Hannah has successfully

alerted to controlled substances in U.S. Mail Parcels and letters on 164 occasions

since December 20L4, with a success rate of approximately 89%. To the best of my

knowled"ge, U.S. Customs and Bord.er Protection does not maintain records regarding

the overall success rate for its drug detection dogs, and therefore only the USPIS

success rate is available.

       10.   On   April   LO, 2A19,   at the Postal Service International Service Center at

O'Hare Airport in Chicago, Illinois, law enforcement arranged a controlled substance

detection test by placing the Subject Parcel among approximately 10 other parcels

in the workroom area. Law enforcement then witnessed Hannah examine the parcels



                                                o
                                                D
      Case: 1:19-mc-00237 Document #: 1 Filed: 04/10/19 Page 5 of 11 PageID #:5




and" observed   Hannah alert by sitting next to the Subiect Parcel. Hannah did not

alert to any of the other parcels. The Canine Offi.cer informed 1aw enforcement that

Hannah's actions indicated the presence of narcotics and/or controlled substances in

the Subject Parcel. Law enforcement then took custody of the Subject Parcel.

il.    CONCLUSION

       11.      Based on the above information,    I   respectfully submit that there is

probable cause to believe that narcotics offenses, in violation of Tit1e 21, United States

Code, Section 843@), have been committed, and that evidence, instrumentalities, and

contraband relating to this criminal conduct, as further described in Attachment B,

will be found in the Subject Parcel, as further described in Attachment A.
I therefore respectfully request that this Court issue a search warrant for the

Subject Parcel more particularly described in Attachment A, authorizing the
seizure of the items described in Attachment B.

       FURTHER AFFIANT SAYETH NOT.




                                                Vincent Humphrey
                                                Postal Inspector
                                                U.S. Postal Inspection Service

Subscribed and sworn
            is 10th day of April, 2019


                      I. SCHENKIER
United States         trate Judge
    Case: 1:19-mc-00237 Document #: 1 Filed: 04/10/19 Page 6 of 11 PageID #:6




                               ATTACHMENT A

                DESCRIPTION OF ITEM TO BE SEARCHED

The USPS Priority Mail Parcel bearing tracking number "9505 5162 4773 9098 3036

08," a recipient address of "Daunyelle Thompson, 25004 S Clare Cir, Manhattan,   IL

60442," and a return address of "Emmaunel Thompson, 210 Fern st Laguna Beach,

CA9265L" The parcel measures approximately 20 inches by 14 inches by 10 inches,

weighs approximately 18 pounds and 7.8 ounces, and bears $58.05 in postage.
    Case: 1:19-mc-00237 Document #: 1 Filed: 04/10/19 Page 7 of 11 PageID #:7




                                 ATTACHMENT B

                         LIST OF ITEMS TO BE SEIZED

      Evidence, instrumentalities, and contraband concerning violation of     Title   21,

United States Code, Section 843(b), as follows:

      1.     Controlled substances;

      2.     Packaging for controlled substances;

      3.     United States currency;

      4.     Items associated with controlled substances;

      5.     Items that identifi, the sender or receiver of the parcel; and

      6.     Any other items that are contained inside of the parcel that could be

examined for evidence, such as latent fi.ngerprints, of who has accessed the inside of

the parcel or handled its contents.
               Case: 1:19-mc-00237 Document #: 1 Filed: 04/10/19 Page 8 of 11 PageID #:8
   G.t
 AO 93 (Rev. 11/13) Search and Seizure Warrant                                   AUSA G. David Rojas, (312) 886-5966

                               UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In the Matter of the Search of:                                                                                   -EF;
                                                                      case Number:
the USPS Priority Maii package bearing tracking
number 9505 5162 47739098 3036 08, further                                           3" ffi   ffi g    s?
described in Attachment A

                                       SEARCH AND SEIZURE WARRANT

To: Vincent Humphrey and any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search of
the following person or property located in the Northern District of Illinois:
                                                         See   Attachrnent A
         I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person
or property described above, and that such search wiII reveal:
                                                         See   Attachment B


         YOU ARE HEREBY COMMANDED to execute this warrant on or before April?4.2019 in the daytime (6:00
a.m. to 10:00 p.m.).

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to the issuing United States Magistrate
Judge.




 Date and time issued.:    April ro. zorg X 1    2   t
                                                         CFI Prv\


 City and State: Chicaqo. Illinois
                                                                                     Printed name and title
                   Case: 1:19-mc-00237 Document #: 1 Filed: 04/10/19 Page 9 of 11 PageID #:9
AO 93 @'ev. lU1b) Search and Seizure Warrant (Page 2)

                                                            Return
   Case No:               Date and Time Warrant Executed:        Copy of Warrant and Inventory Left With:


   Inventory made in the presence of:


   Inventory ofthe property taken and name ofany person(s) seized:




                                                        Certification
           I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
   to the designated judge.


                                                                                 E*""ti"C rffi"", b rry"rt**

                                                                                    Printed name and title
   Case: 1:19-mc-00237 Document #: 1 Filed: 04/10/19 Page 10 of 11 PageID #:10




                               ATTACHMENT A

                DESCRIPTION OF ITEM TO BE SEARCHED

The USPS Priority Mail Parcel bearing tracking number "9505 5162 4773 9098 3036

08," a recipient address of "Daunyelle Thompson, 25004 S Clare Cir, Manhattan,   IL
60442," and a return address of "Emmaunel Thompson, 210 Fern st Laguna Beach,

CA 92651." The parcel measures approximately 20 inches by 74 inches by 10 inches,

weighs approximately 18 pounds and 7.8 ounces, and bears $58.05 in postage.
   Case: 1:19-mc-00237 Document #: 1 Filed: 04/10/19 Page 11 of 11 PageID #:11




                                 ATTACHMENT B

                         LIST OF ITEMS TO BE SEIZED

      Evidence, instrumentalities, and contraband concerning violation of Title 21,

United States Code, Section 8430), as follows:

      1.     Controlled substances;

      2-     Packaging for controlled substances;

      3.     United States currency;

      4.     ltems associated with controlled substances;

      5.     Items that identifu the sender or receiver of the parcel; and

      6.     Any other items that are contained inside of the parcel that could be

examined for evidence, such as latent fingerprints, of who has accessed the inside of

the parcel or handled its contents.
